EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with FLOYD CANFIELD (Reg. No. 69,151) on 09/03/2021.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

1. (Currently amended) An electronic net for security during transportation, [whereas includes] including: 
a net body [(1)] which is woven by a braided wire; 
a conductive wire which is buried along the braided wire[;] ,wherein both metal ends of the conductive wire are connected to an electronic lock respectively and for sealing, the net body [(1)] wholly covers the transported goods; 
a fixing belt [(3)] which goes through the meshes at the edge of the net body in turn, and fixes to a bottom plate for placing goods [(1)]; 
an anti-disassembly strap which is set along the fixing belt [(3)] at specified space intervals, wherein the strap [(4)] goes through the bottom plate, [(3)] and/or the meshes at the edge of the net body [(1)], the strap [(4)] is provided with a unique identifier[,] ; and
wherein [the] a security settings applied to the electronic net before transportation are as following: 
a. [Load] loading the goods to be transported to the bottom plate, and lock the fixing belt [(3)] to the bottom plate; 
b. [Cover] covering the electronic security net to the goods, and connect the meshes at the edge of net body [(1)] , fasten the fixing belt [(3)] at the bottom of goods, then put one of metal ends into hole of buckle of fixing belt; 
c. [Set] setting the anti-disassemble strap [(4)] along the fixing belt [(3)] at specified space intervals, and record the identifier for all the straps; 
14d. [Connect] connecting both metal ends of the conductive wire in the braided wire to the electronic lock [(2)], and activate the electronic lock [(2)] to detect whether the conductive wire is disconnected or not; 
wherein [The] the following inspection items are carried out to verify the electronic security net after transportation: 
a. [Check] checking if there is any error code of the electronic lock [(2)], which is caused by the disconnection of conductive wire; 
[Check] checking if the identifiers of all the straps [(4)] are consistent with the record and inspect the integrity of the straps [(4)]; 
wherein if [If] the above inspection items are passes, the security of transport process of the goods is confirmed, otherwise, it is believed that there is security problem during transportation and the goods is accepted.

2. (Currently amended) The electronic net for security during transportation of [Claim] claim 1, [whereas] wherein the braided wire at least includes an insulating braided outer layer and the conductive wire; and the outer layer is elastic to wrap the conductive wire inside.

3. (Currently amended) The electronic net for security during transportation of [Claim] claim 1, [whereas] wherein the net body [(1)] of electronic net is formed by connecting multiple subnets, the meshes at the edge of the adjacent subnets are cross woven and connected to each other, the conductive wires between subnets are connected in series, and the connection position is fixed by a sleeve; the end of the 15conductive wire of the first subnet and the end of the conductive wire of the last subnet are connected to the electronic lock [(2)].  

4. (Currently amended) The electronic net for security during transportation of [Claim] claim 3, [whereas] wherein the edge of the adjacent subnet is fixed by 
  
5. (Currently amended) The electronic net for security during transportation of [Claim] claim 1, [whereas] wherein the electronic lock [(2)] is at least provided with a detection circuit for checking if the connection end is conductive, with the connection between the detection circuit and the electronic net, the conductive wire of the electronic net forms a loop, and when the electronic lock [(2)] activates, the detection circuit outputs electrical signal to detect the loop, and sends out the corresponding error signal if the interruption occurs.
  
6. (Currently amended) The electronic net for security during transportation of [Claim] claim 5, [whereas] wherein the electronic lock [(2)] is provided with a positioning circuit and a communication circuit, the communication circuit connects to satellite positioning circuit to obtain the positioning data, and it also connects to detection circuit to obtain fault signal, the communication circuit transmits the positioning data and error signal to the remote server by wireless network.

7. (Currently amended) A weaving method of the electronic net for security during 16transportation of [Claim] claim 1, [whereas] wherein the net body [(1)] of 
a. [Loop] looping the braided thread to form the first mesh and tie it with a knot; 
b. [Loop] looping the braided thread and get through the previous mesh to form a new mesh, and then tie a knot at the position where the braided thread passes the previous mesh to fix the new mesh to the previous mesh; 
c. [Repeat] repeating the step b to complete a row of mesh and knot structure; 
d. [Loop] looping the braided thread along the vertical direction of the previous row of mesh and get through the corresponding mesh of the previous row to form a new mesh, and then [tie] tying a knot at the position where the braided thread passes the corresponding mesh of the previous row so as to fix the new mesh to the corresponding mesh of the previous row; [loop] looping the braided thread and [get] getting through the corresponding mesh of previous row and the adjacent mesh in the same row to form a new mesh, and then [tie] tying a knot at the position where the braided thread passes the corresponding mesh of the previous row and the adjacent mesh in the same row to fix the new mesh to the corresponding mesh of the previous row and the adjacent mesh in the same row; 
17e. [Repeat] repeating the step d to complete the net body [(1)].

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an electronic net for security during transportation, including: 
a net body which is woven by a braided wire; 
a conductive wire which is buried along the braided wire, wherein both metal ends of the conductive wire are connected to an electronic lock respectively and for sealing, the net body wholly covers the transported goods; 
a fixing belt which goes through the meshes at the edge of the net body in turn, and fixes to a bottom plate for placing goods; 
an anti-disassembly strap which is set along the fixing belt at specified space intervals, wherein the strap goes through the bottom plate, fixing belt and/or the meshes at the edge of the net body, the strap  is provided with a unique identifier; and
wherein a security settings applied to the electronic net before transportation are as following: 
a. loading the goods to be transported to the bottom plate, and lock the fixing belt to the bottom plate; 
b. covering the electronic security net to the goods, and connect the meshes at the edge of net body, fasten the fixing belt at the bottom of goods, then put one of metal ends into hole of buckle of fixing belt; 

14d. connecting both metal ends of the conductive wire in the braided wire to the electronic lock, and activate the electronic lock to detect whether the conductive wire is disconnected or not; 
wherein the following inspection items are carried out to verify the electronic security net after transportation: 
a. checking if there is any error code of the electronic lock, which is caused by the disconnection of conductive wire; 
b. checking if the identifiers of all the straps are consistent with the record and inspect the integrity of the straps; 
wherein if the above inspection items are passes, the security of transport process of the goods is confirmed, otherwise, it is believed that there is security problem during transportation and the goods is accepted.

The related prior art does not anticipate or render obvious the invention above:
Auerbach (US 20080291019 A1) discloses a remotely monitorable electronic locking device for use with a device including a conductive loop, the remotely monitorable electronic locking device including a locking element arranged to engage at least one end of the conductive (abstract, Fig. 1, par. 0010-0014). However, the reference is silent on details regarding to (1) the fixing belt, an anti-disassembly strap, security setting, and inspection items as recited in claim 1.
Walsh (US 20200357262 A1) discloses a system for securely transporting an item comprising a container comprising walls defining an inner cavity and a detection means for detecting tampering, wherein the detection means is contained within the walls of the container. The system further comprises an electronic sensor module, wherein the electronic sensor module comprises a continuity sensor configured to detect a discontinuity in the detection means. The system further comprises a transmitter configured to transmit a signal indicative of (abstract, Fig. 1-4, Fig. 6, Fig. 9, par. 0061-0072). However, the reference is silent on details about (1).
Davis et al. (US 20200051015 A1) discloses shipping package comprising network module and sensor module for providing location information to the network module and the network module transmits a shipping status message to an external device (abstract, Fig. 1-3). However, the reference is silent on details about (1).
Cova et al (US 20140091931 A1) discloses container monitoring device including an electrically conductive cable for securing the doors of a shipping container. The container monitoring device can transmit a signal through the cable and detect when the cable has been cut or tampered with based on the transmitted signal (Abstract, Fig. 2, Fig. 3, Fig. 8C, par. 0027-0038, and 0095-0097). However, the reference is silent on details about (1).
Other related reference are listed in “Notice of Reference Cited”.

As discloses above, none of the prior art anticipate the invention of claim 1. The above reference, in combination in combination, do not render obvious the invention regarding details about (1) the fixing belt, an anti-disassembly strap, security setting, and inspection items. Therefore, claims 1 and its dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643